DETAILED ACTION
The amendment filed September 8, 2021 has been entered.  Claims 1, 3-4, and 6-16 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendment.

Double Patenting
Applicant is advised that should claim 7 be found allowable, claims 11 and 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claims 7, 11 and 14 are all identical claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0248524 to Roidl et al. (Roidl) in view of US Patent 8,376,003 to Py et al. (Py).

Regarding claim 3, Py discloses the value which is characteristic for the device of the apparatus is selected from a group of values which includes a value which is characteristic for a physical property of the penetration device, a value which is characteristic for positioning of the penetration device relative to the container and/or to the closure, a value which is characteristic for a relative movement between the penetration device and the container, a value which is characteristic for focusing of a light beam, a pressure value which is characteristic for the application device, a value which is characteristic for the closing device (temperature).
Regarding claim 4, Py discloses the inspection device and/or the monitoring device has a sensor device which is selected from a group of sensor devices which includes temperature sensors (optical temperature sensors), pressure sensors, acceleration sensors, motion sensors, distance sensors, acoustic sensors, proximity sensors and the like.
Regarding claim 6, Py discloses the inspection device determines the value contactlessly (the temperature sensors of Py are contactless, optical sensors).
Regarding claim 8, Roidl discloses an apparatus (40) for producing filled containers with a transport device (see Fig. 4, transport device moves the bottles between the stations) which is configured for transporting containers which are filled with a liquid (via filler 46) and closed by a closure (via closing device 50), with a penetration device (54) which is configured to produce an opening in at least one region of the closure and/or of the container (see Fig. 1c), with an application device (gas feed 52) which applies a flowable, gaseous medium to an interior of the 
Regarding claim 9, Roidl discloses a method for producing containers which are filled with liquids and closed (via apparatus 40 having filler 46 and closer 50), wherein containers filled with a liquid and closed by a closure are transported by a transport device (the device which moves the containers to the stations; see Fig. 4), and an opening is produced (via penetration device 54) in at least one region of the closure and/or of the container by a penetration device (see Fig. 1c), and a flowable, gaseous medium is applied to an interior of the container through the opening by an application device (52), and then the opening is closed again by a closing device (68), wherein at least one device of the apparatus is inspected by an inspection device and/or by at least one monitoring device (pressure sensor; see [0081]) at least one parameter (pressure) which is characteristic for the production of the filled containers; configured for delivering at least one value which is characteristic for the device of the apparatus and/or for the production of the filled containers (pressure value supplied to the pressure controller; see [0081]).  Roidl does not disclose the value which is characteristic for the production of filled containers is selected from a group of values which consists of temperature values, speeds, accelerations, and optical parameters characteristic for the application or closing device.  Py teaches an apparatus for producing filled containers including a closing device including an optical sensor (laser sensors; see col. 18, line 58 – col. 19, line 13) which 
Regarding claim 10, Py discloses at least one value is output which is characteristic for the device of the apparatus (col. 18, line 58 – col. 19, line 13) and/or for the production of the filled containers.
Regarding claim 16, Py disclose the value which is characteristic for the closing device is a temperature value (temperature).

Claims 7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roidl in view of Py and further in view of US Patent Application Publication 2014/0290180 to Olbrich et al. (Olbrich).
Regarding claims 7 and 11-15, Roidl as modified by Py discloses the apparatus of claims 1, 3-4 (see above), but does not disclose the apparatus has an error generation unit which is configured for generating operating errors.  Olbrich teaches a packaging apparatus (title/abstract) including an error generation unit (test units having faults; see [0099]) configured for generating operating errors to test for proper operation of the inspecting devices and to inform an operator if the inspection device does not properly recognize the errors (see [0099]-[0108]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an error generation unit as .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roidl in view of Py as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        December 4, 2021